Citation Nr: 1026231	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-28 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied entitlement to a nonservice-connected 
pension.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in March 2009.  A transcript of the 
hearing has been associated with the claims file.  The claim was 
then remanded by the Board in July 2009 for additional 
development.  That development has been completed, and the claim 
is once again before the Board for appellate review.


FINDING OF FACT

The Veteran served more than 90 days consecutively during a 
period of war and is totally and permanently disabled as a result 
of nonservice-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a permanent and total disability 
rating for nonservice-connected pension purposes have been met.  
38 U.S.C.A. §§ 1502, 1521, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.342(a), 4.15, 4.16, 4.17 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

B.  Law and Analysis

VA shall pay to each Veteran who served for 90 days, a portion of 
which was during a period of war, and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of the Veteran's willful misconduct, pension benefits as 
prescribed by law.  38 U.S.C.A. § 1521(a)

In addition to the service requirements, in order to be entitled 
to nonservice-connected pension, the Veteran must be permanently 
and totally disabled from nonservice-connected disability not due 
to the Veteran's own willful misconduct or vicious habits.  38 
C.F.R. § 3.3(a)(iv).

The Veteran served for more than 90 days during a period of war.  
The Vietnam era was from August 1964 to May 1975.  See 38 C.F.R. 
§ 3.2.  He entered service in September 1965 and served through 
December 1966.  Thus, he meets the service requirements of 38 
U.S.C.A. § 1521(j).  The next determination is whether the 
Veteran is permanently and totally disabled due to nonservice-
connected disabilities.

Total disability will be considered to exist when there is any 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation; 
permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the life 
of the disabled person.  38 C.F.R. § 4.15; see 38 U.S.C.A. § 
1502(a)(4).  Thus, section 4.15 establishes an "objective 
standard" of average impairment in earning capacity, so that a 
veteran may qualify for VA pension if his or her disability is 
sufficiently disabling to be permanently and totally disabling 
for the average person.  Talley v. Derwinski, 2 Vet. App. 282, 
287- 288 (1992).

Also, VA regulations provide for a "subjective standard" for 
nonservice-connected pension; these regulations provide pension 
eligibility for a Veteran whose disability does not meet the 
objective criteria but which for that particular Veteran is so 
incapacitating as to preclude a substantially gainful occupation.  
Id. at 288.

Thus, for the purpose of pension, all veterans who are basically 
eligible and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are likely to 
be permanent are rated as permanently and totally disabled.  Such 
disabled person must be unable to secure or follow a 
substantially gainful occupation as a result of a single 
disability ratable at 60 percent or more, or as a result of two 
or more disabilities, provided at least one disability is ratable 
at 40 percent or more, and there is sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 4.16(a), 4.17.

When the above percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the Veteran is 
found to be unable to secure and follow substantially gainful 
employment by reason of such disability.  Prior employment or 
unemployment status is immaterial if the Veteran's disabilities 
render him or her unemployable.  Marginal employment, for 
example, as a self-employed farmer or other person, while 
employed in his or her own business, or at odd jobs or while 
employed at less than half the usual remuneration is not 
considered incompatible with a determination of unemployability, 
if the restriction, as to securing or retaining better 
employment, is due to disability.  38 C.F.R. § 4.17.

For nonservice-connected pension purposes only, the Veteran was 
assigned 10 percent ratings for each of the following: a right 
knee condition, a left knee condition, and depression.  He was 
also assigned a 0 percent rating for the following:  light 
sensitivity, hearing loss, a facial rash, jungle rot of the feet, 
posttraumatic stress disorder (PTSD), glaucoma, cataracts, 
tinnitus, and essential hypertension.

With respect to PTSD, the Veteran underwent a VA psychiatric 
examination in January 2010.  The examiner did not render a 
diagnosis of PTSD.  Therefore, a rating for PTSD need not be 
assigned to the Veteran for pension purposes.  However, the 
examiner did diagnose depression, and indicated that it was mild 
to moderate in intensity.  The Veteran had a Global Assessment of 
Functioning (GAF) score of 70.  The examiner opined that the 
Veteran was capable of employment from a psychiatric standpoint, 
and that his psychiatric conditions would not interfere with his 
ability to function in some capacity or another occupationally.  
A comparison between these symptoms and the rating criteria for 
depression shows that the Veteran's depression is accurately 
rated at 10 percent for pension purposes.  A rating of 10 percent 
is assigned when the Veteran exhibits occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and the ability to perform tasks only during periods 
of significant stress, or where the Veteran's symptoms are 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434.

With respect to the Veteran's knee conditions, the Veteran was 
most recently examined in September 2006.  Flexion was measured 
at 140 degrees and extension was measured at 0 degrees, 
bilaterally.  The Veteran had a flare-up of pain on repetitive 
motion when fully squatting.  He indicated that achy knee joints 
and morning stiffness had an impact on his activities of daily 
living.  There was no effusion or crepitance.  A comparison 
between these symptoms and the rating criteria for knee 
disabilities show that the Veteran's right and left knee 
conditions are accurately rated at 10 percent each for pension 
purposes.  Normal range of motion of the knee is to 0 degrees 
extension and to 140 degrees flexion.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5260, a noncompensable rating is assigned when 
flexion is limited to 60 degrees.  Id.  Under Diagnostic Code 
5261, a noncompensable rating is assigned for extension limited 
to 5 degrees.  Id.  Here, although the Veteran's range of motion 
exceeds those ranges, his bilateral knee disability did result in 
a flare-up of pain on repetitive motion, and was noted to have an 
effect on his activities of daily living.  Therefore, the 10 
percent rating currently assigned are appropriate.

With respect to the eye conditions claimed by the Veteran, he was 
afforded a VA eye examination in September 2009, and an addendum 
was provided in December 2009.  The examiner stated that there 
was no evidence of glaucoma.  Additionally, the Veteran's nuclear 
cataracts were in the early stage, and his vision was corrected 
to 20/20 near and far in both eyes.  The examiner opined that the 
Veteran was not substantially prevented from obtaining gainful 
employment as a result of any eye disabilities.  A comparison 
between these symptoms and the rating criteria for eye 
disabilities show that the Veteran's glaucoma, cataracts, and 
light sensitivity are correctly rated at 0 percent for pension 
purposes.  Under the General Rating Formula for Disease of the 
Eye, vision corrected to 20/20 bilaterally warrants a 0 percent 
rating.  See 38 C.F.R. § 4.79.

With respect to hearing loss and tinnitus, the Veteran was 
afforded a VA audiological examination in September 2009.  
Puretone threshold averages were 30 for the right ear and 37 for 
the left ear.  On retest, the averages were 21 for the right ear 
and 31 for the left ear.  Speech recognition scores were 100 
percent in the right ear and 96 percent in the left ear.  
Utilizing Tables VI, VIA, and VII, in 38 C.F.R. § 4.85, these 
findings correspond to the currently assigned 0 percent 
evaluation.  The Veteran also reported bilateral recurrent 
tinnitus.  Tinnitus is rated as 10 percent disabling.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2009).  Therefore, a 10 percent 
rating is assigned for tinnitus for pension purposes only.

With respect to hypertension, the Veteran's blood pressure 
measured 150/100 when sitting and 140/98 when standing during a 
VA examination in September 2006.  During his October 2009 
examination, the examiner noted that the Veteran's hypertension 
was under control with an ACE inhibitor medication, and that he 
had not had any cardiovascular events or surgery.  This level of 
disability corresponds to a 10 percent.  Under Diagnostic Code 
7101, a 10 percent rating is warranted for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 4.104 
(2009).

With respect to the claimed skin conditions, there is no 
indication of "jungle rot" or other skin disability on the 
Veteran's feet on any examination in the record.  During his 
September 2006 examination, the Veteran reported a history of a 
rash along either side of his nose.  On examination, there was no 
facial rash, though the Veteran's scalp was noted to be dry and 
flaky.  In October 2009, the examiner noted that the Veteran had 
a steroid cream for treatment of seborrheic dermatitis of the 
facial area.  Under Diagnostic Code 7806, dermatitis covering 
less than 5 percent of the entire body, or exposed areas, 
requiring no more than topical therapy during the past 12-month 
period, warrants a 0 percent rating.  38 C.F.R. § 4.118 (2009).  
Therefore, the currently assigned 0 percent rating is 
appropriate.

In addition to the above-listed disabilities, the Board finds 
that there are other disorders for which the Veteran should be 
rated for pension purposes. 

The record includes evidence of back disability.  The October 
2009 VA examiner noted that there was evidence of degenerative 
disc disease at L5-S1.  There is no indication of whether this 
finding was supported by x-ray evidence.  Therefore, a rating of 
10 percent is not warranted under either Diagnostic Code 5003 or 
Diagnostic Code 5010.  Moreover, earlier VA examinations in 
December 2003 and September 2006 showed normal findings.  
Therefore, a 10 percent rating is not warranted under the General 
Rating Formula for Diseases or Injuries of the Spine.  See 
38 C.F.R. § 4.71a (2009).

The record also includes evidence of peripheral neuropathy.  
During the September 2006 VA examination, the Veteran reported 
right foot pain.  Sensory motor exam showed mildly decreased 
monofilament probe appreciation in the right foot.  The Veteran's 
gait also favored the right foot.  The October 2009 examiner 
noted that the Veteran took a gabapentin nerve pill for chronic 
right foot mild neuropathic pain.  These findings correspond to 
an overall disability level consistent with a 10 percent rating 
under Diagnostic Code 8520, which contemplates mild incomplete 
paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a 
(2009).

Finally, the record also includes evidence of arterial disease.  
During the September 2006 VA examination, the Veteran's ejection 
fraction was 55 percent.  The right superficial femoral artery 
showed signs of stenosis, and there were atherosclerotic changes 
in the anterial tibial artery.  The October 2009 examiner noted 
the Veteran had mild right femoral artery blockage with some 
intermittent claudication, but that surgical intervention or 
medication was not needed.  The Veteran was taking a statin to 
aid in lowering lipid levels.  This results in a 10 percent 
rating under Diagnostic Code 7005, which contemplates 
atherosclerotic heart disease requiring continuous medication.  
See 38 C.F.R. § 4.104 (2009).  

To summarize, for nonservice-connected pension purposes, the 
Veteran has a 10 percent rating for a right knee disability, a 
left knee disability, depression, tinnitus, essential 
hypertension, peripheral neuropathy, and arterial disease, and 0 
percent ratings for his other disabilities.  Utilizing the 
Combined Ratings Table in 38 C.F.R. § 4.25, and considering the 
bilateral factor as required in 38 C.F.R. § 4.26, this results in 
an overall disability rating of 50 percent for pension purposes.  
Therefore, the Veteran does not meet the objective standard, as 
he does not have a single disability ratable at 60 percent or 
more, or two or more disabilities totaling 70 percent or more.

Where the evidence of record establishes that an applicant for 
pension who is basically eligible fails to meet the disability 
requirements based on the above percentage requirements but is 
found to be unemployable by reason of his or her disability(ies), 
age, occupational background and other related factors, the 
following are authorized to approve on an extra-schedular basis a 
permanent and total disability rating for pension purposes: the 
Veterans Service Center Manager; the Pension Management Center 
Manager; or where regular schedular standards are met as of the 
date of the rating decision, the rating board.  38 C.F.R. § 
3.321(b)(2).

VA treatment records dated April 2006 include a comment from the 
Veteran's primary care doctor which stated that there was no 
medical condition that should prevent him from working.

Additional records dated June 2006 show the Veteran participated 
in a work detail as part of his mental health and rehabilitation 
program.

The Veteran underwent a VA examination in September 2006 to 
assess his mental status.  The examiner noted that, provided he 
remained clean and sober, the Veteran was capable of some form of 
gainful endeavor.  However, his prognosis for remaining clean and 
sober was poor.

A general VA examination in September 2006 diagnosed essential 
hypertension, right lower extremity arterial occlusive disease, 
scalp and facial seborrheic dermatitis, and right foot 
neuropathic pain secondary to alcoholism.  The examiner did not 
specifically comment on employability.

The Veteran's SSA records indicate he was found to be disabled as 
of May 2008, due to a primary diagnosis of peripheral neuropathy, 
and a secondary diagnosis of major depression.  They also reflect 
that the Veteran had an 11th grade education, and that he had 
primarily worked as a janitor, cleaner, and assembly line worker.

The Veteran testified at a Travel Board hearing in March 2009.  
He stated that he had not worked since 2003 due to health issues.  
Specifically, he noted that his neuropathy had worsened, and he 
had a lot of problems with arthritis.  He had not sought 
employment since that time due to his physical limitations.  He 
also reported problems with his bilateral knees and left hip, and 
had hypertension, eczema, and depression.

The Veteran was afforded a VA audiological examination in 
September 2009.  Based on the audiometric testing, the examiner 
stated that the Veteran would be able to communicate effectively 
in an environment with minimal noise.  Therefore, in her opinion, 
the Veteran's high-frequency hearing loss would not prevent him 
from obtaining and maintaining gainful employment.

The Veteran also underwent a VA eye examination in September 
2009, and in a supplemental opinion dated December 2009, the 
examiner stated that the Veteran's blurred vision is less likely 
than not related to cataracts or glaucoma, and that neither 
cataracts nor glaucoma would prevent the Veteran from maintaining 
gainful employment.

The Veteran underwent a general VA examination in October 2009.  
The claims file was reviewed by the examiner, who included a 
history of the Veteran's disabilities in the examination report.  
In the past, the reason the Veteran could not be employed was 
alcoholism, which was now in a remission state.  The examiner 
opined that the Veteran's physical problems were under control 
and stable enough to allow gainful employment, though jobs with 
vigorous physical requirements would not be advisable.  He also 
noted that the Veteran's degenerative disc disease could be 
aggravated by a laborious job requiring heavy lifting.  

The Veteran was afforded a VA mental examination in December 
2010.  The examiner noted that the Veteran's primary difficulties 
with mental health issues over the years have been with 
alcoholism.  He has been sober since 2005 and continued to be 
treated for depression.  The Veteran indicated that if he were 
physically fit, he would not have any psychiatric difficulties 
that would interfere with his ability to function occupationally.  
He reported doing quite well with his diagnosed depressive 
disorder.  The Veteran stated that his last job was as a janitor 
in a local apartment building, but that he stopped working in the 
summer of 2009 due to physical limitations.  The examiner opined 
that the Veteran was in adequate psychiatric treatment and 
responding well.  He also opined that the Veteran was capable of 
employment from a psychiatric standpoint.  His conditions were 
mild to moderate at worst, and by his own words, he would be 
working but for his physical disabilities.

Based on the evidence of record, the Board finds that the Veteran 
is totally and permanently disabled as a result of nonservice-
connected disabilities.  Although there are several medical 
opinions which discuss how the Veteran's disabilities do not 
preclude employment, the Board notes that several factors, when 
viewed together, lead to the conclusion that the Veteran is 
permanently and totally disabled for pension purposes.  First, 
the Veteran has an 11th grade education and is 65 years old as of 
January 2010, and therefore his capacity to obtain new 
occupational skills is limited.  Second, the October 2009 
examiner noted that jobs involving vigorous physical requirements 
were not advisable, and that jobs involving heavy lifting could 
aggravate the Veteran's back condition.  Third, the Veteran's 
employment history includes work as a cleaner, a janitor, and an 
assembly line worker.  These professions are primarily physical 
in nature, and given the Veteran's age and physical limitations, 
it appears unlikely that he could obtain and maintain employment 
in such fields in the future.  The Veteran is also limited, 
albeit slightly, by his depression.  When viewed collectively, 
these factors demonstrate that the Veteran is unemployable for 
the purposes of nonservice-connected pension benefits.  The Board 
notes that at the agency of original jurisdiction level, the 
Veterans Service Center Manager or the Pension Management Center 
Manager are authorized to approve on an extra-schedular basis a 
permanent and total disability rating for pension purposes.  It 
is clear that the RO contemplated this provision in denying the 
Veteran's claim (see January 2007 rating decision on appeal; 
August 2007 statement of the case), and that the Board may now 
review that determination on appeal.  Therefore, based on that 
review and in light of the foregoing discussion, the Board finds 
that pension benefits under 38 U.S.C.A. § 1521 are warranted.

The Board has also considered entitlement to a nonservice-
connection pension based on age under 38 U.S.C.A. § 1513.  
However, if a veteran is eligible for pension under both this 
section and 38 U.S.C.A. § 1521, pension shall be paid to the 
veteran only under section 1521.   38 U.S.C.A. § 1513(b).  In 
this case, as the Board has concluded that benefits under 
38 U.S.C.A. § 1521 are warranted, consideration for a nonservice-
connected pension based on age is not appropriate.


ORDER

Nonservice-connected pension benefits are granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


